United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   March 2, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-61158
                          Summary Calendar


ZHEN GUI ZHENG,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70 649 116
                        --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Zhen Gui Zheng petitions this court for review of the Board

of Immigration Appeals’ (BIA’s) summary affirmance of the

immigration judge’s (IJ’s) decision denying his petition for

asylum, the withholding of deportation, and relief under the

Convention Against Torture (CAT).   Given the BIA’s summary

affirmance, the decision on review is the decision of the IJ.

See Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003).

     The Attorney General has the discretion to grant asylum to

any alien who is a refugee.   8 U.S.C. § 1158.    An alien is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-61158
                                  -2-

considered a “refugee” if he is unable or unwilling to return to

his country because he has been subject to past persecution or

has a well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular group or

political opinion.     See 8 U.S.C. § 1101(a)(42)(A).   To be

eligible for the withholding of removal, an “alien must

demonstrate a ‘clear probability’ of persecution upon return.”

See Faddoul v. I.N.S., 37 F.3d 185, 188 (5th Cir. 1994) (citation

omitted).   This standard requires a higher objective likelihood

of persecution than is required to establish eligibility for

asylum.   Id.   Thus, if an alien cannot satisfy the more lenient

burden of proof for asylum, he is necessarily precluded from

meeting the more stringent burden of proof for the withholding of

deportation.    See, e.g., Mikhael v. I.N.S., 115 F.3d 299, 306

(5th Cir. 1997).   The CAT requires an alien to show “‘that it is

more likely than not that he or she would be tortured if removed

to the proposed country of removal.’”       Efe v. Ashcroft, 293 F.3d

899, 907 (5th Cir. 2002)(quoting 8 C.F.R. § 208.16(c)(2)).

     Zheng argues that the IJ erred in rejecting his credibility

regarding his assertions of past persecution.      This court will

not substitute its judgment for that of the IJ or BIA with

respect to witness credibility.     Chun v. I.N.S., 40 F.3d 76, 78

(5th Cir. 1994).     This court reviews an immigration court’s

findings regarding credibility to determine if they are supported

by substantial evidence in the record.      Id.   Under substantial
                             No. 04-61158
                                  -3-

evidence review, this court may not reverse the BIA’s factual

findings unless the evidence not only supports a contrary

conclusion, but compels it.    Id.; 8 U.S.C. § 1252(b)(4)(B).

     The IJ’s credibility determination was based on substantial

evidence in the record.   The record shows that Zheng gave

inconsistent testimony about the events surrounding the Chinese

officials’ alleged demands that Zheng’s wife abort their second

child.    In addition, Zheng’s wife’s affidavit contradicts Zheng’s

testimony concerning those events.    The record also shows that

Zheng himself gave contradictory testimony about the alleged

destruction of his house following his refusal to be sterilized.

In sum, the record does not compel a reversal of the IJ’s adverse

credibility determination.    See Chun, 40 F.3d at 78.

     Zheng argues that he will suffer future persecution if he

returns of China.   In light of the IJ’s adverse credibility

determination, Zheng cannot meet his burden of proving a well-

founded fear of future prosecution.    Zhang v. Gonzales, 432 F.3d

339, 345 (5th Cir. 2005).    We note that Zheng does not argue on

appeal that he is entitled to asylum based on his wife’s alleged

involuntary sterilization.    See In re C-Y-Z, 21 I. & N. Dec. 915

(1997).   Accordingly, any such argument is deemed abandoned.      See

Soadjede, 324 F.3d at 833.

     Zheng has not met his burden of proof with respect to his

requests for asylum, the withholding of deportation, or relief
                           No. 04-61158
                                -4-

under the CAT.   See Mikhael, 115 F.3d at 306, Efe, 293 F.3d at

907.   Accordingly, his petition for review is DENIED.